Citation Nr: 1024133	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  05-26 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

1.  Entitlement to service connection for an undiagnosed 
illness manifested by headaches, chronic fatigue, and mood 
swings. 

2.  Entitlement to service connection for depression 
secondary to service-connected disabilities. 

3.  Entitlement to service connection for migraine headaches. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, E.W.


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 
2004.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  The 
Veteran presented testimony at a Board hearing in June 2008.  
A transcript of the hearing is associated with the Veteran's 
claims folder.  This matter was remanded in November 2008 for 
further development.  

For reasons discussed in the following opinion, the Board has 
redescribed the issues as shown on the first page of this 
decision. 

The issue of entitlement to service connecdtion for migraine 
headaches REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not have service in the Southwest Asia 
theater of operations during the Persian Gulf War.  

2.  Fatigue disability was not manifested during the 
Veteran's active duty service, nor is it otherwise related to 
service.  

3.  There is a medical diagnosis of subocciptal headaches, 
and VA has already recognized that the subocciptal headaches 
are associated with his service-connected cervical 
spondylosis.  
  
4.  The Veteran's depression has worsened, in part, due to 
pain associated with his service-connected disabilities.     


CONCLUSIONS OF LAW

1.  Service connection is not warranted for an undiagnosed 
illness manifested by headaches, chronic fatigue, and mood 
swings.   38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303, 3.317 (2009).    

2.  The Veteran's depression has been aggravated by service-
connected disabilities.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Notify

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) Veteran status; 2) existence of 
a disability; (3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a 
letter dated May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004).

While the notification did not advise the appellant of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board notes that the RO 
so advised the appellant in an April 2010 supplemental 
statement of the case.  The supplemental statement of the 
case fully complied with Dingess.  

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to 
Assist

VA has obtained service treatment records; assisted the 
appellant in obtaining evidence; afforded the Veteran 
physical examinations in August 2004, March 2009, and April 
2009; obtained medical opinions as to the etiology and 
severity of disabilities; and afforded the appellant the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issue on appeal have 
been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Service Connection

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for Veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Service connection may be established for a chronic 
disability manifested by certain signs or symptoms which 
became manifest either during active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more not later than December 31, 
2011, and which, by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 
FR No. 242, pp. 75669-75671 (December 18, 2006).  
Consideration of a Veteran's claim under this regulation does 
not preclude consideration of entitlement to service 
connection on a direct basis.

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
the following): an undiagnosed illness; the following 
medically unexplained chronic multisymptom illnesses that are 
defined by a cluster of signs or symptoms: (1) Chronic 
fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel 
syndrome; or (4) Any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multisymptom 
illness; or any diagnosed illness that the Secretary 
determines in regulations prescribed under 38 U.S.C. § 
1117(d) warrants a presumption of service- connection.  38 
C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness 
means a diagnosed illness without conclusive pathophysiology 
or etiology, that is characterized by overlapping symptoms 
and signs and has features such as fatigue, pain, disability 
out of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. 
§ 3.317(a).

Disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from part 4 of this chapter for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered 
service connected for purposes of all laws of the United 
States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed 
illness or medically unexplained chronic multisymptom illness 
include, but are not limited to: (1) Fatigue (2) Signs or 
symptoms involving skin (3) Headache (4) Muscle pain (5) 
Joint pain (6) Neurologic signs and symptoms (7) 
Neuropsychological signs or symptoms (8) Signs or symptoms 
involving the respiratory system (upper or lower) 
 (9) Sleep disturbances (10) Gastrointestinal signs or 
symptoms (11) Cardiovascular signs or symptoms (12) Abnormal 
weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the Veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the Veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  The 
Southwest Asia theater of operations includes Iraq, Kuwait, 
Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. 
§ 3.317(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  "A Veteran need only demonstrate 
that there is an 'approximate balance of positive and 
negative evidence' in order to prevail." Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

At the Veteran's Board hearing, he testified that in 1991 
(when the Gulf War began) he was assigned to the 3rd or the 
12th Infantry in Fort Stuart, Georgia.  He stated that he was 
there for a couple of weeks before Saddam Hussein invaded.  
He testified that he prepped for deployment to the Persian 
Gulf, where he remained for three and a half months.  Then he 
had a death in the family and so he returned to the U.S.  He 
testified that he did not have any issues at that time.  He 
stated that ten years later, he was assigned to the 37th 
Cavalry at Fort Stuart.  The unit was already in Bosnia and 
so he was deployed to Bosnia.  He testified that about four 
days after he arrived, he began to have problems in the form 
of headaches, tiredness, and fatigue.  He stated that he 
continued to have these problems during his six month 
rotation of Bosnia.  One morning he collapsed during physical 
training and he stated that he was evacuated to the base 
medical center.  He testified that he could not move his head 
in any direction, had chronic headaches, pain, numbness, and 
tingling.  He stated that he was diagnosed with degenerative 
disk disease due to the physical demands of being in the 
infantry for 18 years.  He stated that he returned to Fort 
Stuart where another doctor diagnosed him with carpal tunnel 
syndrome.  He stated that in April 2004, he underwent surgery 
for carpal tunnel syndrome.  After the surgery, headache pain 
increased and radiated to his shoulder, neck, arms, and 
wrists.  He stated that he also began to be fatigued.  The 
Board notes that the Veteran's representative mentioned that 
he wanted to focus on diarrhea and lung conditions as the 
result of an undiagnosed illness.  However, the Veteran then 
failed to mention them.    

The Board Remanded this claim in November 2008 because the 
Veteran sought service connection for an undiagnosed illness 
arising from service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board instructed 
the RO to obtain the Veteran's personnel records for the 
purpose of determining whether the Veteran had service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  It also instructed the RO to schedule the Veteran for 
VA examinations for the purpose of determining whether the 
Veteran's claimed symptoms were due to service.  The RO fully 
complied with the Board's instructions.

Upon reviewing the Veteran's service personnel records, the 
Board notes that they do not reflect service in the Southwest 
Asia theater of operations during the Persian Gulf War.  The 
personnel records reflect two periods of overseas duty in 
Germany, and one in Korea.  His duty assignments from March 
1987 through May 2001 fail to show service in the Southwest 
Asia theater of operations.  The personnel records reflect 
that from July 1990 through June 1992, he was stationed at 
Fort Stewart.  There is no indication that he deployed to the 
Persian Gulf.  The records substantiate that at one time, the 
Veteran was assigned to the 3rd/12th Infantry.  However, he 
was assigned to that unit beginning in June 1992, where he 
was stationed in Baumholder, Germany.     

Furthermore, the Board notes that the Veteran testified that 
he did not have any issues while in the Persian Gulf.  
Instead, he testified that he began to experience symptoms of 
headaches and fatigue upon being stationed in Bosnia.  

The Veteran underwent numerous VA examinations in August 
2004.  The claims file was reviewed in conjunction with each 
examination.  In one of them, the Veteran reported that while 
he was in the military, he suffered from fatigue, increased 
tiredness, and excessive daytime hypersomnolence.  He 
reported that he often falls asleep watching TV; and that he 
has fallen asleep while driving.  He reported that he usually 
goes to bed at 11:00 p.m.; but that he wakes up at 3:00 a.m. 
and is unable to fall back asleep.  He reported a long 
history of depression.  The examiner's impression was that 
the Veteran had excessive daytime hyper somnolence and 
fatigue; insomnia; depression; and chronic pain.  The August 
2004 examiner failed to render an opinion regarding whether 
the Veteran's alleged disabilities were related to service.  
Hence, the Board remanded for additional VA examinations.    

Pursuant to the Board remand, the Veteran underwent a VA 
examination in March 2009.  The claims file was reviewed in 
conjunction with the examination.  The Veteran complained of 
chronic headaches that began in 1995 while he was in service.  
He felt that the left sided headaches were stress related.  
The Veteran also reported that his headaches worsened after 
his 2001 neck injury.  He complained of headaches three to 
four times per week (with each lasting from several hours to 
one day).  They start at the top of his head and radiate to 
the left temporal and left periorbital region and then down 
the front of the neck.  The pain was described as a throbbing 
and pressure sensation which he rated at a 7-8 on a scale of 
1-10.  He reported tearing from the left eye intermittently 
as well as occasional nausea, occasional episodes of blurred 
vision and noise sensitivity.  He was not sure if he has 
light sensitivity.  He also complained of headaches that were 
located at the back of the left side of his head and neck.  
He felt that these headaches may be different from the 
others.  These headaches are associated with neck pain; and 
sometimes it is difficult to distinguish between the two 
types of headaches.  He reported that stress, lack or rest, 
overactivity, and prolonged standing trigger the headaches.  
He denied any specific flare-ups; but stated that he is 
unable to perform any activities when he gets a headache.  
Instead, he has to take medication and lie down.  A review of 
the Veteran's claim file reflected persistent headaches.  

The Veteran also complained of fatigue which began in 1995 
and that occurs mostly with the headaches.  He reported 
feeling tired and a lack of energy.  He did not seek 
treatment for fatigue while in service; and he was unable to 
give the examiner any further history.  

After a thorough examination, the examiner diagnosed the 
Veteran with chronic headaches with mixed features of 
headaches related to cervical spine diseases and migraines.  
The examiner stated that the Veteran has "suboccipital 
headache associated with neck pain which are related to his 
service connected cervical spine disease."  

The examiner also diagnosed the Veteran with fatigue.  She 
pointed out that the Veteran believes that the fatigue began 
in 1995 and is associated with headaches.  However, the 
examiner herself did not render an opinion on this.

The Veteran underwent a VA psychiatric examination in April 
2009.  The examiner reviewed the claims file in conjunction 
with the examination.  She noted that the Veteran is service 
connected for neuralgia of the thoracic nerve (20 percent), 
paralysis of the median nerve (20 percent), intervertebral 
disc syndrome (10 percent), and paralysis of a 
musculocutaneous nerve (noncompensable).  The Veteran 
reported that he was having trouble sleeping, in part due to 
the pain of his service connected disabilities.  He also 
stated that he can't relax and that he can't stop thinking.  
He reported problems with anxiety and temper control; as well 
as poor concentration and crying spells.  He does not 
consider suicide; but he stated that he wished it was he who 
had died instead of his wife or son (who died of lung 
cancer and AIDS respectively).  He reported seeing 
"flashes" of a woman who was run over by a tank in service 
(Bosnia).  He also stated that the smells from Iraq were 
bothersome.  

The Veteran reported that in the 1980s, he began drinking, 
and using marijuana and cocaine.  He reported that in 1990, 
he was deployed to Desert Storm, where he saw death and 
destruction everywhere.  He reported that he went into a 
completely different mode where he blacked everything out.  
His family didn't want to be around him, so they moved out.  
A year later, his wife moved back in with him because she 
hoped to work the marriage out; but she only stayed a year 
due to the Veteran's drinking.

The Veteran reported that in 2001, he was deployed to Bosnia 
where his job was to tag dead bodies.  He also stated that he 
saw a woman get run over by a tank.  He was also injured and 
had four surgeries between 2002 and 2003.  He stated that he 
was depressed because no one from his family came for the 
surgeries.  He reported that in 2003, he spent his last year 
of active duty at home caring for his stepson (who had AIDS) 
and his wife (who had lung cancer).  He sought psychiatric 
treatment and was found to have some signs of posttraumatic 
stress disorder (PTSD); but did not meet the full criteria.  

The Veteran reported that he no longer uses cocaine; that he 
drinks alcohol once every 1-2 months (consuming 1-2 beers 
each time); and that he smokes marijuana 1-2 times per week.  
After a thorough examination, the examiner diagnosed the 
Veteran with alcohol dependence, in sustained partial 
remission; cocaine dependence in full sustained remission; 
cannabis abuse; and depression not otherwise specified.  She 
explained that the severity of the Veteran's symptoms did not 
meet the full criteria for PTSD.  However, he has one re-
experiencing type symptom (seeing images of the woman run 
over by a tank).  He also had four symptoms of hyperarousal: 
trouble with sleep, irritability, anger outbursts, and 
exaggerated startle.  However, the Veteran did not describe 
enough symptoms of avoidance to meet the criteria for PTSD.  

The examiner also noted that the Veteran has chronic pain 
from injuries that he experienced during the military; and 
that the pain interferes with his leisure activities and 
sleep.  She opined that "It is as likely as not that the 
sleep problems, chronic pain, and restriction in leisure 
activities caused by his military injuries all worsen his 
depression."  She further explained that the Veteran was 
first treated for depression in 2005 and that the loss of his 
wife and son was the precipitant for him seeking treatment.  
However, symptoms of PTSD, chronic pain, and possibly 
substance abuse "all are likely to contribute to his 
depression."  

Headaches

The Board notes that the March 2009 VA examiner diagnosed 
chronic headaches with mixed features of headaches related to 
cervical spine diseases and migraines.  She also stated that 
the Veteran has "suboccipital headache associated with neck 
pain which are related to his service connected cervical 
spine disease."  It appears then, that the March 2009 
examiner has opined that the Veteran's headaches are at least 
in part, secondary to his service connected cervical spine 
disabilities.    

However, the Board notes that the Veteran is already service 
connected for cervical spondylosis with cervicalgia with 
suboccipital headaches and intermittent radiculopathy; a 
disability which is currently rated at 20 percent disabling.  
The Board is unable to find any headache disability 
associated with any undiagnosed illness since it appears that 
there are two medically diagnosed headache disabilities.  The 
suboccipital headaches are already effectively service-
connected.  The question of migraine headache disability is 
addressed in the remand section of this decision. 

Fatigue

In a May 2004 statement in support of the claim (VA Form 21-
4138), the Veteran stated that he had none of the symptoms or 
condition for which he is claiming service connection 
(including fatigue) until his tour in Operation Desert 
Shield/Storm.  At his June 2008 Board hearing, he testified 
that he "didn't have any issues at that time."  Instead, he 
testified that he did not have any issues until ten years 
later, when he arrived in Bosnia.  At his March 2009 
examination, he reported that fatigue began in 1995 and that 
occurs mostly with the headaches; but that he did not seek 
treatment for fatigue while in service.  He was unable to 
give the examiner any further history.   

As noted earlier, the Board is unable to find that the 
Veteran had service in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board 
specifically testified that he was deployed to the Persian 
Gulf in 1991.  However, service personnel records do not 
reflect any such deployment.  He also testified that he did 
not have any issues until he arrived in Bosnia.  The Board 
notes that the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, 
the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the airspace above these 
locations.  38 C.F.R. 
§ 3.317(d).  It does not include Bosnia.  As such, the 
provisions for establishing service connection for an 
undiagnosed illness based on service in the Southwest Asia 
theater of operations during the Persian Gulf War become 
inapplicable.  However, the Board will consider whether 
service connection for fatigue is warranted on a direct basis 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The Board notes that at the Veteran's March 2009 examination, 
he admitted that he never sought treatment for fatigue while 
he was in service.  This is substantiated by the service 
treatment records that reflect no findings attributed to 
fatigue.  

The Board notes that the Veteran is competent to testify 
regarding symptoms that he experienced in service.  However, 
that testimony is not entirely credible in light of the fact 
that his extensive service treatment records (3 volumes) do 
not contain any findings attributed to fatigue.  The Board 
finds it unlikely that the Veteran would have experienced 
fatigue for nine years (from 1995 through 2004) without 
having brought it to the attention of medical staff at any 
one of his numerous visits to VA physicians during service.  

The Board finds that there is no competent medical evidence 
of fatigue in service.  Consequently, it is not surprising 
that the March 2009 examiner was unable to render an opinion 
regarding whether the Veteran's current complaints of fatigue 
are related to service.  The examiner pointed out that the 
Veteran was unable to give the examiner any history of 
symptomatology other than his contention that the fatigue 
began in 1995.  The Board notes that the history that the 
Veteran has given has been inconsistent (and therefore not 
entirely credible).  He has stated that symptoms began in 
1995, that they began when he was in the Persian Gulf (1991); 
and that he had no issues while in the Persian Gulf but that 
symptoms began when he was in Bosnia (2000).  

The Board finds that with no medical evidence of fatigue in 
the service treatment records and with no competent medical 
opinion linking his current symptoms to service, the 
preponderance of the evidence weighs against the claim.   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for fatigue (as well as the 
claim for service connection for an undiagnosed illness 
manifested by fatigue), must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

Mood swings (psychiatric disability)

The April 2009 VA examiner found that although the Veteran 
did not meet the criteria for PTSD or major depression; he 
did meet the criteria for depression, not otherwise 
specified.  Furthermore, she opined that the Veteran 
depression's is at least as likely as not worsened 
(aggravated) by chronic pain associated with his service 
connected disabilities.  

At this point, the Board notes that the issue of service 
connection for depression is subject to prior final 
decisions.  However, the above medical opinion by the April 
2009 examiner constitutes new and material evidence to reopen 
the depression claim.  Moreover, it constitutes a persuasive 
medical opinion regarding secondary service connection by 
aggravation.  While the chronic pain is not the only symptom 
contributing to the Veteran's depression, service connection 
is warranted for that degree to which his depression is 
caused by or aggravated by pain associated with his service 
connected disabilities.  As such, entitlement to service 
connection for depression, not otherwise specified, is 
warranted under 38 C.F.R. § 3.310 based on aggravation by 
service-connected disabilities.   

The Board notes that VA amended 38 C.F.R. § 3.310, effective 
from October 10, 2006.  See 71 Fed. Reg. 52,744 (2006).  The 
current version  appears to place additional evidentiary 
burdens on claimants seeking service connection based on 
aggravation; specifically, in terms of establishing a 
baseline level of disability for the non-service-connected 
condition prior to the aggravation.  However,  because the 
appellant's appeal arises from a claim filed prior to October 
10, 2006, the Board is of the view that there is no such 
requirement to establish a baseline level of disability in 
order to grant secondary service connection by aggravation. 




ORDER

Entitlement to service connection is not warranted for an 
undiagnosed illness manifested by headaches, chronic fatigue, 
and mood swings.  To this extent, the appeal is denied.   

Entitlement to service connection for depresson secondary to 
service-connected disability is warranted.  To this extent, 
the appeal is granted.    
 

REMAND

As noted above, service connection has already been 
effectively established for suboccipital headaches associated 
with cervical spondylosis with cervicalgia.  However, 
although not entirely clear, the Board's reading of the March 
2009 VA examination report is that the Veteran may also 
suffer from migraine headaches.  However, the examiner did 
not offer an opinion as to any relationship to service.  To 
the extent that it arguable that service connection for 
migraine headaches may afford the Veteran some higher benefit 
than he already has in connection with the suboccipital 
headaches, the Board believes the question of migraine 
headaches should be developed.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should schedule the Veteran 
for a migraine headache examination.  It 
is imperative that the claims file be 
made available to and be reviewed by the 
examiner.  The examiner should clearly 
report whether the Veteran suffers from 
any headache disability (such as 
migraines) separate and apart from his 
suboccipital headaches.  If so, the 
examiner should respond to the following:

     a.  It is at least as likely as not 
(a 50% or higher degree of probability) 
that such headache disability was 
manifested during the Veteran's active 
duty service?

     b.  It is at least as likely as not 
(a 50% or higher degree of probability) 
that such headache disability is 
proximately due to or caused by a 
service-connected disability or 
disabilities, to include the cervical 
spine disability?

      c.  It is at least as likely as not 
(a 50% or higher degree of probability) 
that such headache disability has been 
aggravated by a service-connected 
disability or disabilities, to include 
the cervical spine disability?

2.  After completion of the above, the RO 
should review the evidence and determine 
is service connection is warranted for 
migraine headaches (or any other separate 
headache disability reported by the 
examiner other than the already service-
connected suboccipital headaches.  The 
Veteran should be furnished a 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


